 


113 HR 3037 IH: Government Litigation Savings Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3037 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mrs. Lummis (for herself, Mr. Gosar, Mr. Conaway, Mr. Coffman, Mr. Franks of Arizona, Mr. Smith of Nebraska, Mr. Nunes, Mr. Simpson, Mr. Duncan of South Carolina, Mr. Stewart, Mr. Tipton, Mr. Walden, Mr. Chaffetz, and Mr. Pearce) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend titles 5 and 28, United States Code, with respect to the award of fees and other expenses in cases brought against agencies of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Litigation Savings Act. 
2.Modification of equal access to justice provisions 
(a)Agency proceedingsSection 504 of title 5, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)—— 
(i)by inserting after the first sentence the following: Fees and other expenses may be awarded under this subsection only to a prevailing party who has a direct and personal interest in the adversary adjudication because of medical costs, property damage, determination of benefits, unpaid disbursement, fees and other expenses incurred in defense of the adjudication, interest in a policy concerning such medical costs, property damage, determination of benefits, unpaid disbursement, fees and other expenses, or otherwise.; and 
(ii)by adding at the end the following: The agency conducting the adversary adjudication shall make any party against whom the adjudication is brought, at the time the adjudication is commenced, aware of the provisions of this section.; and 
(B)in paragraph (3), in the first sentence— 
(i)by striking may reduce and inserting shall reduce; and 
(ii)by striking unduly and unreasonably and inserting unduly or unreasonably; 
(2)in subsection (b)(1)— 
(A)in subparagraph (A)(ii), by striking $125 per hour and all that follows through the end and inserting $200 per hour.);; and 
(B)in subparagraph (B)(ii), by striking ; except that and all that follows through section 601; and inserting 
except that— 
(I)the net worth of a party (other than an individual or a unit of local government) shall include the net worth of any parent entity or subsidiary of that party; and 
(II)for purposes of subclause (I)— 
(aa)a parent entity of a party is an entity that owns or controls the equity or other evidences of ownership in that party; and 
(bb)a subsidiary of a party is an entity the equity or other evidences of ownership in which are owned or controlled by that party;; 
(3)in subsection (c)(1), by striking , United States Code; and 
(4)by adding at the end the following new subsection: 
 
(g)The Director of the Office of Management and Budget shall adjust the maximum hourly fee set forth in subsection (b)(1)(A)(ii) for the fiscal year beginning October 1, 2015, and for each fiscal year thereafter, to reflect changes in the Consumer Price Index, as determined by the Secretary of Labor.. 
(b)Court casesSection 2412(d) of title 28, United States Code, is amended— 
(1)by amending paragraph (1)(A) to read as follows: 
 
(A)Except as otherwise specifically provided by statute, a court, in any civil action (other than cases sounding in tort), including proceedings for judicial review of agency action, brought by or against the United States in any court having jurisdiction of that action, shall award to a prevailing party (other than the United States) fees and other expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party in the civil action, unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust. Fees and other expenses may be awarded under this paragraph only to a prevailing party who has a direct and personal interest in the civil action because of medical costs, property damage, determination of benefits, unpaid disbursement, fees and other expenses incurred in defense of the civil action, interest in a policy concerning such medical costs, property damage, determination of benefits, unpaid disbursement, fees and other expenses, or otherwise.; 
(2)in paragraph (1)(C)— 
(A)by striking court, in its discretion, may and inserting court shall; and 
(B)by striking unduly and unreasonably and inserting unduly or unreasonably; 
(3)in paragraph (2)— 
(A)in subparagraph (A)(ii), by striking $125 and all that follows through the end and inserting $200 per hour.);; 
(B)in subparagraph (B)(ii), by striking ; except that and all that follows through section 601 of Title 5; and inserting 
except that— 
(I)the net worth of a party (other than an individual or a unit of local government) shall include the net worth of any parent entity or subsidiary of that party; and 
(II)for purposes of subclause (I)— 
(aa)a parent entity of a party is an entity that owns or controls the equity or other evidences of ownership in that party; and 
(bb)a subsidiary of a party is an entity the equity or other evidences of ownership in which are owned or controlled by that party;; and 
(4)by adding at the end the following: 
 
(5)The Director of the Office of Management and Budget shall adjust the maximum hourly fee set forth in paragraph (2)(A)(ii) for the fiscal year beginning October 1, 2015, and for each fiscal year thereafter, to reflect changes in the Consumer Price Index, as determined by the Secretary of Labor.. 
(c)Clerical amendmentsSection 2412 of title 28, United States Code, is amended— 
(1)in subsection (d)(3), by striking United States Code,; and  
(2)in subsection (e)— 
(A)by striking of section 2412 of title 28, United States Code, and inserting of this section; and 
(B)by striking of such title and inserting of this title. 
(d)Effective date 
(1)In general Subject to paragraph (2), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(2)Applicability of certain amendmentsThe amendments made by subsections (a) and (b) shall first apply with respect to awards of fees and other expenses that are made under section 504 of title 5, United States Code, or section 2412(d) of title 28, United States Code, on or after the date of the enactment of this Act. 
 
